Erwin, C. J.
— This was an action brought by appellants, for ejectment and to quiet title to real estate. The complaint is in one paragraph. To this complaint appellees filed joint and sepa*712rate answers. On the trial by the court special findings were made and conclusions of law stated to the effect that the law was with the defendants, with judgment accordingly.
The facts presented are similar in all respects to the facts s t out and found by the court in Mortimer v. Kessler (1915), 58 In . App. 198, 107 N. E. 84, and. the questions of law the same as decid 1 by this court in Stone v. Elliott (1914), 182 Ind. 454, 106 N. E. 710. On the authority of those cases, the judgment is affirmed.